962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Edward J. HOLESTINE, Defendant-Appellant.
No. 91-35343.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Edward J. Holestine, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence.   Holestine challenges his conviction for attempting to possess with intent to distribute approximately four pounds of methamphetamine.   We review de novo,  United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990), and we affirm.


3
Holestine contends that methamphetamine is not a Schedule II controlled substance because 21 U.S.C. § 811(g)(1) specifically excludes Vicks Inhaler and Rynal, which contain methamphetamine, from the schedule of controlled substances.   We recently rejected this contention.   See United States v. Durham, 941 F.2d 886, 889-90 (9th Cir.1991).   Accordingly, the district court properly denied Holestine's section 2255 motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Holestine's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3